Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 4/14/21 is acknowledged.  Claims 2, 5, 8, and 15-17 are pending. Claims 15-17 have been withdrawn.  Claims 2 and 5 have been amended.  

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 4/19/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims
Claim 2, line 16, “about5%” should read “about 5%”.
Claims 15-17 (Canceled).



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Baker et al. (US 2009/0285768).  
Baker et al. teach crosslinking compositions and methods for treating hair (e.g. abstract; paragraph 0074).  The compositions comprise an active material having functional groups capable of covalent attachment to a substrate in the presence of an acid or a base, a photocatalyst capable of generating an acid or a base upon exposure to light, and a vehicle (e.g. abstract).  Baker et al. teach that the active agent may be citric acid (i.e. 2-hydroxypropane-1,2,3-tricarboxylic acid, MW=192.12 g/mol, as evidenced by NCBI) (e.g. paragraph 0084; Example 68) and the photocatalyst may be 8-hydroxyquiloline (e.g. paragraph 0089, 0098; Examples; Claims 8, 11 and 20).  Baker et al. teach the crosslinking agent at 0.01-80% and exemplify 1% citric acid (e.g. Example 68).  Baker et al. teach that the 8-hydroxyquinoline is present at 100 ppm (e.g. paragraph 0192-0207). Baker et al. teach that the composition may include rheology modifiers (e.g. paragraph 0014, 0050, 0105; Claim 2).  Baker et al. further teach that the crosslinking composition has not been exposed to electromagnetic radiation having a wavelength of about 750 nm or less for about 10 min or more before application to the hair (e.g. abstract; paragraph 0069, 0070, Example 25), and do not specifically require keeping the solid composition from radiation. Baker et al. teach that the method of treating the hair comprises applying the crosslinking composition to keratin fibers and exposing the composition to electromagnetic radiation having a wavelength of from about 300 nm to about 350 nm (Examples 25, 56-58, 60, 61; Claim 21). Baker et al. teach that the method of treating the hair .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2, 5, and 8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/Primary Examiner, Art Unit 1619